MAYER, Chief Judge,
dissenting-in-part.
MAYER, Chief Judge.
“[Fjederal patent law bars the imposition of liability for publicizing a patent in the marketplace unless the plaintiff can show that the patentholder acted in bad faith.” Hunter Douglas, Inc. v. Harmonic Design, Inc., 153 F.3d 1318,1336 (Fed.Cir. 1998), overruled on other grounds by Midwest Indus., Inc. v. Karavan Trailers, Inc., 175 F.3d 1356 (Fed.Cir.1999). “Exactly what constitutes bad faith remains to be determined on a case by case basis. Obviously, if the patentee knows that the patent is invalid, unenforceable, or not infringed, yet represents to the marketplace that a competitor is infiinging the patent, a clear case of bad faith representations is made out.” Zenith Elecs. Corp. v. Exzec, Inc., 182 F.3d 1340, 1354 (Fed.Cir.1999).
In this case, Maupin knew that he lacked sufficient evidence of a valid assignment of the ’135 patent to lift the injunction prohibiting him from asserting the patent. On March 30, 2000, we issued our opinion affirming the district court’s refusal to modify the injunction. Filtroil, N.A., Inc. v. Maupin, 2000 WL 33544088, 2000 U.S.App. LEXIS 5759 (Fed.Cir.2000). In spite of this judgment, Maupin sent a letter to Filtroil’s customers on June 26, 2000, stating: “I have obtained an assignment of the T35 patent directly from Al-Flow Company, the original owner of the Patent. I have registered this with the United States Patent and Trademark Office. I have attached a copy of that assignment for your review.”
“In general, a threshold showing of incorrectness or falsity, or disregard for either, is required in order to find bad faith *842in the communication of information about the existence or pendency of patent rights.” Mikohn Gaming Corp. v. Acres Gaming, Inc., 165 F.3d 891, 897 (Fed.Cir. 1998). Although the district court did not make an explicit finding of bad faith, the June 26, 2000, letter by Maupin is clear evidence of his disregard for the truth in communicating his patent rights to the market. Therefore, I agree with the district court’s finding of tortious interference, and I would uphold the October 2000 injunction.